internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-161789-01 date date legend cooperative state a city b city c d country e a b c dear this is in response to your request dated date and subsequent correspondence requesting a ruling that the cooperative will be operating_on_a_cooperative_basis within the meaning of sec_1381 of the internal_revenue_code you have provided the following representations the cooperative is a state a corporation the books_and_records of the cooperative will be kept on the accrual_method of accounting the cooperative’s principal office is located in city b and its returns will be filed with the internal_revenue_service center in city c the cooperative has adopted a fiscal_year ending in the month of d the cooperative has a members who are non-resident country e corporations not doing business within the united_states all a members are resident corporations for purposes of country e taxation the purpose of the cooperative is to market b products in the united_states pursuant to the by-laws of the cooperative each member of the cooperative shall be entitled to one vote without regard to the amount of shares the member owns in addition each member will designate an individual to serve on the cooperative’s board_of directors the cooperative is obligated to account on a patronage basis to all member patrons on an annual basis for all amounts received from business conducted with members the patronage_dividend will be such that all amounts of net profit before tax earned by the cooperative in the form of patronage income in any fiscal_year shall be distributed to the members of the cooperative in proportion to the patronage of each such member in that fiscal_year calculated according to a weighting of c by volume and c by value of produce shipped to or through the cooperative by the member all patronage_dividends distributed shall be distributed to the members in cash or qualified written notices of allocation as permitted by sec_1382 of the code pursuant to the bylaws of the cooperative the amount of capital if any furnished by each member shall at the end of each fiscal_year be clearly reflected and properly credited in the appropriate record to the capital_account of each member the cooperative shall within ½ months after the close of each fiscal_year notify each member of the capital so credited to the member’s account the notice shall be in the form of a written_notice_of_allocation or per-unit_retain_certificate when a member patron discontinues participation in the cooperative any unredeemed patronage allocations will be retained by the cooperative until the allocation instrument is due for redemption by its terms based on the discretion of the board_of directors and based on the financial condition of the cooperative a withdrawing member may have its retained patronage allocation redeemed for amounts agreeable to the cooperative and the withdrawing member in full satisfaction of the claim any discount would be includable in the cooperative’s non-patronage income pursuant to the tax_benefit_rule pursuant to the by-laws the cooperative upon dissolution after all debts and liabilities of the cooperative shall have been paid all shares of any stock redeemed and all capital furnished through patronage shall have been retired without priority on a pro_rata basis distribution of any remaining assets shall be distributed on a patronage basis to all member patrons on the basis of their amount of patronage conducted by them to the extent practicable pursuant to the by-laws any entity which applies for and is accepted to membership of the cooperative by such act alone will consent that the amount of any distributions with respect to the member’s patronage occurring after acceptance for membership status which are made in written notices of allocation as defined in sec_1388 of the code will be taken into account by the member at the stated dollar amount in the manner provided in sec_1385 of the code in the taxable_year in which such written notices are received by the member sec_1381 of the code provides that subchapter_t shall apply to any corporation operating_on_a_cooperative_basis with certain exceptions not here relevant sec_1_1381-1 of the income_tax regulations states that subchapter_t of the code applies to any corporation operating_on_a_cooperative_basis and allocating amounts to patrons on the basis of business done with or for patrons in 44_tc_305 acq 1966_ 1_cb_3 three principles are described as fundamental to cooperative operation subordination of capital democratic control by the members and operation at cost the vesting in and allocation among the members of all fruits and increases arising from their cooperative endeavor subordination of capital requires that control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remain in the hands of the member patrons of the cooperative rather than with nonpatron equity investors in the cooperative the purpose of this limitation is to insure that the gains that accrue to the cooperative from the business that it transacts with its patrons will largely or completely inure to the benefit of those patrons rather than to its stockholders to be operating_on_a_cooperative_basis a cooperative must limit the financial return with respect to its equity_capital puget sound t c pincite stated differently a cooperative may not be operated for the purpose of paying a return on equity investments democratic control of the cooperative as envisioned in puget sound pincite is typically achieved by voting on a one-member one-vote basis the principal of democratic control was further discussed in 462_f2d_259 5th cir in which the court noted that sec_521 regarding exempt_cooperatives contemplates that the stock will be owned by the patrons of the cooperative that section envision s the exempt association organized according to a model of a widely-based participatory democracy in which all the members are able to exercise a franchise of equal strength each member must have a single vote regardless of the size of its investment or the amount of business it does with the corporation the requirement of operation at cost is met if the cooperative’s net_earnings or savings are distributed to the cooperative’s patrons in proportion to the amount of business conducted with them this requirement relates to the proportionate vesting in and allocation among the worker-members of all fruits and increases from their cooperative endeavor is achieved through statutes bylaws and contractual arrangements between the association and its members whereby the elected officers of the association are required to make periodic allocations of the same among the members in proportion to their active_participation as workers puget sound pincite revrul_70_481 1970_2_cb_170 holds that a corporation supplying services to its members at cost and making distributions to each member based on the value of business done with each member was operating_on_a_cooperative_basis within the meaning of sec_1381 of the code revrul_72_36 1972_1_cb_151 states that in accordance with fundamental cooperative principles the rights and interests of the members in the savings of a cooperative should be determined in proportion to their business with the cooperative with respect to liquidating distributions the service has stated that the cooperative principle of operation at cost requires that a cooperative’s articles of incorporation or bylaws obligate the cooperative to distribute its remaining assets upon liquidation to both its current and former members in proportion to the value or quantity of business that each did with the cooperative over some reasonable number of years sec_1382 of the code provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year sec_1382 of the code and sec_1_1381-2 of the regulations provide in pertinent part that there is allowed as a deduction from the gross_income of any cooperative to which part i of subchapter_t applies amounts paid to patrons during the payment period for the taxable_year as patronage_dividends to the extent that such amounts are paid in money qualified written notices of allocation or other_property other than nonqualified written notices of allocation sec_1388 of the code defines the term nonqualified written notices of allocation as meaning a written_notice_of_allocation that is not cashed on or before the day after the close of the payment period for the taxable_year sec_1382 of the code provides in part that the payment for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 of the code provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the corporation from business done with or for its patrons that section further provides that patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association concerning the requirement of subordination of capital we note that the cooperative does not have any nonpatron investors nor do they plan to accept any nonpatron investors the bylaws mandate that the cooperative operate on a cooperative basis for the benefit of its members further the bylaws mandate that each of the members shall have one and only one vote with majority rule controlling in addition we note that after dissolution distribution of remaining assets shall be distributed to all member patrons on the basis of their amount of patronage with the cooperative concerning the requirement of democratic control we note the cooperative’s bylaws provide that each member shall be entitled to a single vote majority rule is also in effect concerning the requirement of operation at cost we note that net_earnings are distributed to the patrons in proportion to the quantity and value of business conducted with them thereby ensuring that it is operated at cost based solely on the representations provided we conclude that the cooperative will be operating_on_a_cooperative_basis within the meaning of sec_1381 of the code no opinion is expressed or implied on any other provision of law this letter is addressed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent branch sincerely walter woo senior technician reviewer office of the associate chief_counsel passthroughs and special industries attachments copy for sec_6110 purposes
